DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figure 5 just shows empty boxes with numbers, it would be helpful if this drawing could state what the boxes represent so that someone looking at the figure would understand what is going on (for example – box 50 could be labeled ‘force sensor’).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Claim Objections
Claims 2 and 10 are objected to because of the following informalities:  
In regard to claims 2 and 10, the different limitations (in the choice) of “total travel of the movable contact, travel of the movable contact, and over travel of the movable contact.” Appear to not be different.  Can Applicant explain the difference between the three of these.  It appears that simply claiming “travel of the movable contact” covers all of what is trying to be covered.
  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea with out significantly more).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
In regard to claims 1, 9, and 17 which are all directed to a statutory category of invention (method/apparatus) and thus pass step 1, in regard to the rest of the analysis:
Intellectual Ventures ILLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claim themselves that foreclose them from being performed by a human, mentally or with pen and paper.”) “[I]t is not enough, for patent-eligibility purposes, to improve an abstract process by invoking a computer merely as a tool for carrying out the process.” In re Rosenberg, 813 Fed. Appx. 594, 597 (Fed. Cir. 2020) (citing Elec. Power Grp., LLC y. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Thus, claims 1, 9, and 17 recites abstract ideas in the form of mathematical concepts and mental processes. See 2019 Revised Guidance, 84 Fed. Reg. 52; see also October 2019 Update 2.
In regard to step 2a, prong 2 (is there a practical application of the abstract idea):  the closest practical application is the ability to generate a signal indicating the health 
In regard to claim 2b, does the claim include significantly more than an abstract idea?  The claims include the presence of a circuit breaker for the test to take place and also as to claims 9 and 17 must include a force sensor and a microprocessor, but all of these are conventional devices that simply provide the data that is to be collected for the abstract idea (see all prior art cited for this application), thus claims 1, 9, and 17 are not considered significantly more than an abstract idea, and thus, in their current form do not pass 35 U.S.C. 101. 
Claims 2-8, 10-16, and 18-20 either limit the abstract idea, provide further conventional limitations (adding a server to communicate with the microprocessor), or provides a further description to a conventional device (further describe the circuit breaker or describe the element as a spring) and thus would fail for the same reasons described in the rejection above.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 12, 14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 4 and 12, “the extraction of the operating condition related parameters” lacks specific antecedent basis, while in claim 1 describes current operating condition related parameters that were extracted from the force represented by the first data set in the first operation cycle, but claim 3 (and 11) describes a plurality of operation cycles, therefore, it is recommended these claims should be made clear “the extraction of the current operating condition related parameters”.
In regard to claims 6 and 14, “the operation cycle” lacks antecedent basis and specifically because other claims related to multiple operation cycles, this should state “the present operation cycle” as claimed in claims 1 and 9.
In regard to claim 17, the claim includes the language of “the apparatus for monitoring the circuit breaker according to claim 9; and a server having the microprocessor of the apparatus for monitoring the circuit breaker” which is unclear because the apparatus has “the microprocessor” (as seen in claim 9), but then a server is a different element in the claim than the apparatus and also is claiming having “the 
Claims 18-20 further limit claim 17, and, thus, are unclear for the same reasons as described above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ledbetter (US Publication 2014/0069195 cited on IDS filed 7/25/19).
In regard to claims 1, 9, and 17, Ledbetter discloses an system/apparatus/method for monitoring a circuit breaker (abstract), including:
a circuit breaker (figure 1, equipment 360 that is being analyzed – paragraph 46, which is the circuit breaker – paragraph 41);

a microprocessor, being configured to judge a health condition of the circuit breaker in consideration of normal operating condition related parameters of the element according to a history profile when the circuit breaker operated normally and current operating condition related parameters of the element in the present operation cycle extracted from the force represented by the first data set (see paragraph 72, and figure 16 element 760; see also paragraphs 47 and 48 about how data sets are gathered in general and able to be used to compare with future measurements – noting paragraph 46 describes the processor that performs the processing components), and being configured to generate a signal indicating the health condition of the actuating mechanism of the circuit breaker (paragraph 73, able to output a notification or even an email); and
a server that is able to communicate with control aspects of the microprocessor to monitor the circuit breaker (paragraphs 48 and 49, see also paragraphs 41, 42, and 46 as well as figure 1 element 310).
In regard to claims 2 and 10, Ledbetter discloses the operating condition related parameters of the element concern with at least one of: opening/closing speed of a 
In regard to claims 3, 11, and 18, Ledbetter discloses the microprocessor is further configured to obtain a second data set representing force applied to the fixed point in a plurality of operation cycles from the history profile and extract operating condition related parameters for each of the operation cycles from the force represented by the second data set (see paragraphs 47 and 48, multiple iterations of data is gathered over time, and conditions both good and bad are saved from the data, so that normal conditions can be made separate from the data for specific types of circuit breakers).
In regard to claims 4, 12, 19, and 20, Ledbetter discloses wherein the extraction of the operating condition related parameters is adapted to low frequency extraction (paragraph 57 discusses 100 or fewer readings a second (100Hz) as well as up to 400Hz which these frequency values are generally considered low frequency).
In regard to claims 5 and 13, Ledbetter discloses wherein the microprocessor is further configured to: divide the second data set into two groups respectively corresponding to a first number and a second number of the plurality of operation cycles from the history profile; in terms of the operating condition related parameter, identify 
In regard to claim 6 and 14, Ledbetter discloses the operation cycle covers a period when the circuit breaker starts from closing to opening or vice versa (the operation tested is the breaker tripping so from being closed to when it is open – see at least paragraph 24, but also note figures 8-10).
In regard to claims 7 and 15, Ledbetter discloses the element is of a linkage mechanism having the fixed point as one of its fulcrums (abstract and paragraph 40, the test of the circuit breaker gear and the opening and closing would be key to the actual fulcrum spot to understand that the switch is properly open or closed during the test).
In regard to claims 8 and 16, Ledbetter discloses wherein the element is a spring (paragraph 40).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Min et al. (9279858) discloses gas insulated switchgear .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JEFF W NATALINI/Primary Examiner, Art Unit 2896